Case 1:19-cv-25100-DLG Document 197 Entered on FLSD Docket 04/28/2021 Page 1 of 4




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                         MIAMI DIVISION

                         CASE NO. 19-25100-CIV-GRAHAM/McALILEY

  ALAN WIEGAND, et al.,

         Plaintiffs,

  v.

  ROYAL CARIBBEAN CRUISES LTD.,

         Defendant.
                                                 /

               PLAINTIFFS’ COUNSEL’S FILING IN COMPLIANCE WITH
              THIS HONORABLE COURT’S APRIL 21, 2021 ORDER [D.E. 183]

         Plaintiffs’ undersigned counsel sincerely apologize to the Court and to the parties for the

  use of unprofessional and inflammatory language contained within Plaintiffs’ submissions to the

  Court. Plaintiffs’ counsel agrees with the Court that professionalism, decency, fairness, integrity

  and civility must be observed and practiced, as the Oath of Admissions requires. Upon reflection,

  Plaintiffs’ counsel regrets the language contained within the referenced submissions. Plaintiffs’

  counsel have enjoyed practicing before this Court for a long time and certainly have not intended

  to violate the tenets of professional and ethical conduct set forth by the Florida Bar Oath of

  Admissions and Creed of Professionalism. The Court’s statements are well taken and will be

  abided by Plaintiffs’ counsel in the future.

         Not to justify, but to explain, the context of the Plaintiffs’ submissions: The instant matter

  is a highly emotionally charged tragedy involving aspects of public safety; and the highly charged

  language that this Honorable Court referenced was counsel’s attempt at highlighting the import of

  facts and opinions presented to this Court; and was not intended to disparage defense counsel,



                                                       -1-
                  L I P C O N ,    M A R G U L I E S     &   W I N K L E M A N ,   P . A .
Case 1:19-cv-25100-DLG Document 197 Entered on FLSD Docket 04/28/2021 Page 2 of 4




  whom Plaintiffs’ counsel has enjoyed an excellent professional relationship with for decades.

  Plaintiffs’ counsel understands and appreciates that the Plaintiffs’ submissions should not have

  offended the principles of civility and professionalism. Plaintiffs’ undersigned counsel should

  have chosen different language to highlight or emphasize facts and opinions in the submissions to

  this Court and will act accordingly in the future.

         Perhaps not reflected in the filings before the Court, the attorneys that prepared the filings

  at issue, from both Plaintiffs’ and Defendant’s law firms, have enjoyed a longstanding professional

  and collegial relationship for decades. Throughout this time, they have litigated hundreds of cases

  against one another and have spent countless hours speaking on the phone and in person in efforts

  to advance and resolve disputes. All are zealous advocates for their clients but, at the same time,

  have been able to work with one another in a professional, civil, and collegial manner. This

  continues to this day. Plaintiffs’ undersigned counsel recognize this professional and collegial

  relationship was not properly reflected in the filings at issue, and they will work in good faith to

  ensure this is not an issue again going forward in this case (and any case for that matter).

         Again, Plaintiffs’ undersigned counsel humbly agree with this Honorable Court that

  professionalism, decency, fairness, integrity and civility must reign supreme over all aspects of the

  practice of law (and life in general), as required by the Florida Bar’s Oath of Admissions and Creed

  of Professionalism. Plaintiff’s undersigned counsel promise to abide by the Oath of Civility that

  they took when they joined the Bar. They respectfully submit that a referral to the United States

  District Court for the Southern District of Florida’s Committee on Attorney Admissions, Peer

  Review, and Attorney Grievance is not necessary.

                                                            Respectfully submitted,
                                                            /s/ Jason R. Margulies
                                                            /s/ Michael A. Winkleman
                                                            /s/ Jacqueline Garcell

                                                      -2-
                  L I P C O N ,   M A R G U L I E S     &   W I N K L E M A N ,   P . A .
Case 1:19-cv-25100-DLG Document 197 Entered on FLSD Docket 04/28/2021 Page 3 of 4




                                                            JASON R. MARGULIES (FBN 57916)
                                                            jmargulies@lipcon.com
                                                            MICHAEL A. WINKLEMAN (FBN 36719)
                                                            mwinkleman@lipcon.com
                                                            JACQUELINE GARCELL (FBN 104358)
                                                            jgarcell@lipcon.com
                                                            LIPCON, MARGULIES
                                                            & WINKLEMAN, P.A.
                                                            One Biscayne Tower, Suite 1776
                                                            2 South Biscayne Boulevard
                                                            Miami, Florida 33131
                                                            Telephone No.: (305) 373-3016
                                                            Facsimile No.: (305) 373-6204
                                                            Attorneys for Plaintiffs


                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on April 28, 2021, I electronically filed the foregoing document

  with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

  served this day on all counsel of record or pro se parties identified on the attached Service List in

  the manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF

  or in some other authorized manner for those counsel or parties who are not authorized to

  electronically receive Notices of Electronic Filing.

                                                  By: /s/ Michael A. Winkleman
                                                      MICHAEL A. WINKLEMAN




                                                      -3-
                  L I P C O N ,   M A R G U L I E S     &   W I N K L E M A N ,   P . A .
Case 1:19-cv-25100-DLG Document 197 Entered on FLSD Docket 04/28/2021 Page 4 of 4




                                       SERVICE LIST
                            Wiegand v. Royal Caribbean Cruises Ltd.
                                 Case No. 19-cv-25100-DLG

   Jason R. Margulies, Esq.                           Jerry D. Hamilton, Esq.
   jmargulies@lipcon.com                              jhamilton@hamiltonmillerlaw.com
   Michael A. Winkleman, Esq.                         Carlos J. Chardon, Esq.
   mwinkleman@lipcon.com                              cchardon@hamiltonmillerlaw.com
   Jacqueline Garcell, Esq.                           HAMILTON, MILLER & BIRTHISEL, LLP
   jgarcell@lipcon.com                                150 SE 2nd Avenue, Suite 1200
   LIPCON, MARGULIES                                  Miami, Florida 33131
   & WINKLEMAN, P.A.                                  Telephone: (305) 379-3686
   One Biscayne Tower, Suite 1776                     Facsimile: (305) 379-3690
   2 South Biscayne Boulevard
   Miami, Florida 33131                               Stephen N. Zack, Esq.
   Telephone No.: (305) 373-3016                      szack@bsfllp.com
   Facsimile No.: (305) 373-6204                      Laselve Harrison, Esq.
   Attorneys for Plaintiffs                           lharrison@bsfllp.com
                                                      Marshall Dore Louis, Esq.
                                                      mlouis@bsfllp.com
                                                      BOIES SCHILLER FLEXNER LLP
                                                      100 SE 2nd Street, Suite 2800
                                                      Miami, Florida 33131
                                                      Telephone: (305) 539-8400
                                                      Facsimile: (305) 539-1307
                                                      Attorneys for Defendant




                                                    -4-
                L I P C O N ,   M A R G U L I E S     &   W I N K L E M A N ,   P . A .
